Citation Nr: 1601230	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  11-00 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder.  

2. Entitlement to service connection for a cervical spine disorder, to include as secondary to claimed lumbar spine disorder. 

3. Entitlement to service connection for a right shoulder disorder, to include as secondary to claimed lumbar spine disorder. 

4. Entitlement to service connection for a right hip disorder, to include as seconder to claimed lumber spine disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board remanded this case in April 2014 and January 2015.  It now returns for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this claim must be remanded again due to noncompliance with the Board's January 2015 remand directives and to ensure that all appropriate development has been accomplished, so that the case will be afforded every due consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

This case was initially before the Board in April 2014.  That decision reopened the Veteran's claim for service connection for a lumbar spine disability.  Because the Veteran served on active duty until May 1976 and was thereafter an air traffic controller for the Federal Aviation Administration (FAA) until 1981, the Board remanded the claim for further development and instructed the RO to obtain the Veteran's FAA medical records that were placed in storage as of September 1983.  The Board found that the Veteran's FAA medical records from 1976 to 1981 may contain critical evidence linking the Veteran's current back condition to his military service directly or provide evidence that would establish continuity of symptomatology.  

In May 2014, the RO sent a letter to the Veteran with an Authorization and Consent to Release Information form (VA Form 21-4142) to obtain treatment information from each private health care provider and the FAA.  There is no evidence in the record of a response from the Veteran or an attempt by the RO to obtain the Veteran's FAA medical records.  

In January 2015, the case returned to the Board for further appellate review.  The Board once again remanded the claim for further development.  Notably, the Board directed the RO to again attempt to obtain, through official sources or in compliance with the FAA's September 1983 letter, the Veteran's medical records that were placed in government storage in 1983.  The Board further directed the RO to place a memorandum of unavailability in the Veteran's file if after further attempts the records were unavailable or further attempts would be deemed futile.  

In May 2015, the RO sent a letter seeking, among other evidence, information regarding the treatment the Veteran received from the FAA between 1976 and 1981.  The Veteran responded in May 2015, stating that he did not have any further information to submit in support of his claim.  He requested the Board proceed with the material he previously provided.  

After a complete review of the record, the Board finds that the RO has not complied with the Board's remand instructions.  The September 1983 letter from the FAA states: "[the Veteran's] records have been sent to storage.  You may request the information you desire from the following office: Mr. P.E.L., Management Services Division, Room 4D14, 1100 Commerce Street, Dallas, TX 75242 (phone: 214/767/4514)."  There is no evidence in the record, other than the May 2014 and May 2015 letters to the Veteran, showing that the RO attempted to secure the FAA medical records per the Board's remand instructions.  Therefore, the case must be remanded for additional development to obtain the Veteran's FAA medical records.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated from May 2015 forward.

2.  Make arrangements to obtain -  through official sources and in compliance with the 1983 letter's instructions for following-up with obtaining those identified records from the FAA storage facility, or any other more appropriate avenue for obtaining those documents which may now exist - the Veteran's FAA medical records from Fort Worth, Texas, dated from 1976 to 1981.  

In particular, consult the September 1983 letter for point of contact information for the records in question (i.e., Mr. P.E.L., Management Services Division, Room 4D14, 1100 Commerce Street, Dallas, TX 75242 (phone: 214/767/4514).  If the information in the September 1983 letter is no longer valid, contact the FAA and inquire as to the current location of the Veteran's FAA medical records from Fort Worth, Texas, dated from 1976 to 1981.  

All attempts to obtain these records must be documented for the record, and all responses from the FAA and/or other appropriate storage facility regarding the Veteran's records must be associated with the claims folder.  

Efforts to obtain these records should continue until the records are obtained or it is determined that they do not exist or that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).

3.  If the RO is unable to obtain the Veteran's FAA medical records and deems that they do not exist or that further efforts to obtain them would be futile, the RO must execute a memorandum of unavailability and place it in the Veteran's claims file.  The memorandum must outline the steps taken to obtain the FAA medical records.  The Veteran must be notified so that he may attempt to obtain these records on his own behalf.  

4.  Finally, after completing any additional development that may be indicated, readjudicate the Veteran's claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


